
	

113 HR 1998 IH: Big Cats and Public Safety Protection Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1998
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. McKeon (for
			 himself and Ms. Loretta Sanchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to clarify
		  provisions enacted by the Captive Wildlife Safety Act, to further the
		  conservation of certain wildlife species, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Cats and Public Safety Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)The global illicit
			 trade in wildlife may be worth up to $20,000,000,000 annually and the value of
			 legal wildlife trade in the United States was recently estimated at
			 $2,800,000,000 annually.
			(2)The illegal trade
			 in prohibited wildlife species (as defined in section 2(g) of the Lacey Act
			 Amendments of 1981 (16 U.S.C. 3371(g)) stimulates demand and expands markets in
			 which those species can be illegally sold.
			(3)The private
			 possession, breeding, and sale of prohibited wildlife species has a substantial
			 and detrimental effect on the health and general welfare of the people of the
			 United States and on the conservation of the species themselves.
			(4)Private possession
			 and breeding of prohibited wildlife species have a substantial and direct
			 effect on interstate commerce because prohibited wildlife species are
			 frequently bred and possessed to be used in public exhibition or for sale or
			 transfer of ownership in the exotic pet trade, and are often transported in
			 interstate commerce for these purposes.
			(5)Private possession
			 and breeding of prohibited wildlife species contributes to the interstate
			 traffic in those species and may contribute to illegal international wildlife
			 trade.
			(6)Prohibited
			 wildlife species in private possession, or distributed intrastate, are fungible
			 commodities that cannot be differentiated, in terms of control, from prohibited
			 wildlife species possessed or distributed interstate.
			(7)It is exceedingly
			 difficult to distinguish between prohibited wildlife species that are
			 possessed, bred, sold, or transported in interstate commerce from those that
			 have not been.
			(8)Federal control of
			 the intrastate private possession and breeding of prohibited wildlife species
			 is essential to the effective control of the interstate incidents of traffic in
			 prohibited wildlife species.
			(9)The United States
			 is a party to the Convention on International Trade in Endangered Species of
			 Wild Fauna and Flora, which was designed to protect species of wild fauna and
			 flora against overexploitation through international trade.
			3.Definitions
			(a)In
			 generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3371) is amended—
				(1)by redesignating
			 subsections (a) through (k) as subsections (b) through (l), respectively;
				(2)by inserting
			 before subsection (b) (as so redesignated) the following:
					
						(a)BreedThe
				term breed means to facilitate the propagation or reproduction
				(whether intentionally or negligently), or to fail to prevent the propagation
				or reproduction, of a prohibited wildlife species or other
				animal.
						;
				and
				(3)by adding at the
			 end the following:
					
						(m)Traveling
				circusThe term
				traveling circus means an exhibitor holding a Class C license
				issued under the Animal Welfare Act (7 U.S.C. 2131 et
				seq.).
						.
				(b)Conforming
			 amendments
				(1)Consolidated
			 farm and rural development actSection 349(a)(3) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by
			 striking section 2(a) and inserting section
			 2(b).
				(2)Lacey act
			 amendments of 1981
					(A)Section 3(e)(2)(C)
			 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is
			 amended—
						(i)in
			 clause (ii), by striking section 2(g) and inserting
			 section 2(h); and
						(ii)in
			 clause (iii), by striking section 2(g) and inserting
			 section 2(h).
						(B)Section 7(c) of
			 the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking
			 section 2(f)(2)(A) and inserting section
			 2(g)(2)(A).
					4.ProhibitionsSection 3(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372(a)) is amended—
			(1)in paragraph
			 (2)—
				(A)in subparagraph
			 (A), by striking the semicolon at the end and inserting ;
			 or;
				(B)in subparagraph
			 (B)(iii), by striking ; or and inserting a semicolon; and
				(C)by striking
			 subparagraph (C);
				(2)in paragraph
			 (3)(B)(iii), by striking ; or and inserting a semicolon;
			(3)by redesignating
			 paragraph (4) as paragraph (5);
			(4)by inserting after
			 paragraph (3) the following:
				
					(4)subject to
				subsection (e), to import, export, transport, sell, receive, acquire, or
				purchase in interstate or foreign commerce, or to breed or possess, any
				prohibited wildlife species; or
					;
				and
			(5)in paragraph (5),
			 (as so redesignated), by striking (1) through (3) and inserting
			 (1) through (4).
			5.Nonapplicability
			 of offenses
			(a)In
			 generalSection 3(e) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3372(e)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)In
				generalSubsection (a)(4) shall not apply to—
							(A)the importation,
				exportation, transportation, sale, receipt, acquisition, purchase, breeding, or
				possession of an animal of a prohibited wildlife species, by any person that,
				under any regulation promulgated under paragraph (3), is described in
				subparagraph (A), (B), (C), (D), or (F) of paragraph (2) with respect to that
				species; and
							(B)the transportation
				or possession of an animal of a prohibited wildlife species, by a person that,
				under any regulation promulgated under paragraph (3), is described in paragraph
				(2)(E) with respect to that species.
							;
				and
				(2)in paragraph
			 (2)—
					(A)by striking
			 subparagraph (A) and inserting the following:
						
							(A)is an institution
				accredited by the Association of Zoos and Aquariums (AZA) or certified related
				facilities that coordinate with an AZA Species Survival Plan for breeding of
				species listed as threatened or endangered pursuant to the provision of law
				codified at section 1533 of title 16, United States
				Code;
							;
					(B)in subparagraph
			 (C)—
						(i)by
			 striking is an accredited and inserting is a;
						(ii)in
			 clause (iii), by striking and;
						(iii)in
			 clause (iv), by striking or and inserting and;
			 and
						(iv)by
			 adding at the end the following:
							
								(v)does not allow the transportation and
				display of animals
				off-site;
								;
						(C)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
					(D)by adding at the
			 end the following:
						
							(E)is in possession
				of any animal of any prohibited wildlife species, that—
								(i)is
				born before the date of enactment of this subparagraph; and
								(ii)not later than
				180 days after the date on which regulations are promulgated implementing this
				subparagraph, is registered with the Animal and Plant Health Inspection
				Service; or
								(F)is a traveling
				circus that—
								(i)regularly travels
				in interstate commerce to conduct performances featuring live prohibited
				wildlife species and multiple trained human entertainers, including clowns and
				acrobats;
								(ii)does not allow
				members of the public to be in direct contact with or unsafe proximity to a
				prohibited wildlife species of any age, including offering photographic
				opportunities or interactive sessions; and
								(iii)during the
				3-year period preceding the date of the enactment of this subparagraph, has not
				been determined by the Secretary of Agriculture to have violated the Animal
				Welfare Act (7 U.S.C. 2131 et seq.) by reason of jeopardizing the health and
				well-being of a prohibited wildlife species, including jeopardizing such health
				and well-being by providing—
									(I)inappropriate
				veterinary care;
									(II)inappropriate
				handling of the species causing stress or trauma to the species or a threat to
				public safety; or
									(III)insufficient
				food, water, shelter, or
				space.
									.
					(b)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior, acting through the Director of the United States Fish and
			 Wildlife Service, and the Secretary of Agriculture, acting through the
			 Administrator of the Animal and Plant Health Inspection Service, shall
			 promulgate regulations implementing the amendments made by this section.
			6.Penalties
			(a)Civil
			 penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(a)(1)) is amended—
				(1)by inserting
			 (a)(4), after subsections; and
				(2)by striking
			 subsection (d) and inserting subsection (a)(4),
			 (d),.
				(b)Criminal
			 penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking or after the comma at the end;
					(B)in subparagraph
			 (B), by adding or after the comma at the end; and
					(C)by inserting after
			 subparagraph (B) the following:
						
							(C)knowingly violates
				section 3(a)(4),
							;
				and
					(2)in paragraph (2),
			 by inserting , or in the exercise of due care should know that the
			 conduct violates section 3(a)(4), after treaty or
			 regulation.
				7.ForfeitureSection 5(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3374(a)) is amended—
			(1)in paragraph (1),
			 by striking or purchased and inserting purchased, bred,
			 or possessed,; and
			(2)in paragraph
			 (2)—
				(A)by striking
			 or purchasing and inserting purchasing, breeding, or
			 possessing, and
				(B)by striking
			 sale or purchase of, the offer of sale or purchase of, or the intent to
			 sell or purchase and inserting importation, exportation,
			 transportation, sale, receipt, acquisition, purchase, breeding, or possession
			 of, the offer of importation, exportation, transportation, sale, receipt,
			 acquisition, purchase, breeding, or possession of, or the intent to import,
			 export, transport, sell, receive, acquire, purchase, breed, or
			 possess.
				
